Citation Nr: 0837875	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-20 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Teresa M. Meagher, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1952 until 
September 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  This case was previously before the 
Board in December 2006.

The Board's December 2006 decision reopened the claim of 
entitlement to service connection for hypertension, but 
denied service connection for hypertension on the merits.  
The veteran appealed the December 2006 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated May 30, 2008, the Court granted a Joint 
Motion to remand the claim for readjudication.

As noted in the December 2006 Board decision, the RO has not 
yet adjudicated the veteran's petition to reopen a claim of 
service connection for coronary artery disease, to include as 
secondary service connection hypertension.  Attention is 
again directed to a November 2005 from L.H. Kindred, M.D., 
which included the opinion that the veteran's high blood 
pressure had played a definite role in the development of his 
coronary artery disease.  The matter is again referred to the 
RO for appropriate action.


FINDING OF FACT

1.  Hypertension was essentially documented at service 
entrance.

2.  The veteran's pre-existing hypertension underwent a 
permanent increase in severity as a result of his active 
military service.




CONCLUSION OF LAW

Hypertension pre-existed active service and was aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.306(a) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision herein granting service 
connection for hypertension (on the basis of aggravation), 
there is no prejudice to the veteran by the Board proceeding 
with the issue of entitlement to service connection for 
hypertension at this time without further discussion or 
development with regard to VA's duties to notify and assist 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA) and as directed by the May 2008 Joint Motion of 
the parties.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hypertension may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For purposes of 38 U.S.C.A. §§ 1110 and 1131, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

A veteran employed in the active military service for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that 
appellant's psychiatric disorder existed before examination, 
acceptance and enrollment.  38 U.S.C.A. § 1132 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held in Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004) that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132.  The Federal Circuit 
further held that, for peacetime service, "the presumption 
is overcome 'where evidence or medical judgment is such as to 
warrant a finding that the disease or injury existed before 
acceptance and enrollment.'"  In the case of wartime 
service, the Federal Circuit concluded that the presumption 
may be overcome only "where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service."

Effective May 4, 2005, VA amended its regulations at 
38 C.F.R. § 3.304(b) to reflect a change in the 
interpretation of the statute governing the presumption of 
sound condition.  The final rule conforms to Federal Circuit 
precedent Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
and applies to claims, which were pending on or filed after 
May 4, 2005.  As the veteran's case was pending as of that 
date, the amendment applies.

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(Court cited the definition set forth in Paragraph D of VA 
Regulation 1063).  

The Court has further stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").  

The standard of proof for rebutting the presumption of 
soundness is not merely evidence that is cogent and 
compelling, i.e., a sufficient showing, but evidence that is 
clear and unmistakable, i.e., undebatable .... [and] the 
question is not whether the Secretary has sustained a burden 
of producing evidence, but whether the evidence as a whole, 
clearly and unmistakably demonstrates that the injury or 
disease existed prior to service.  Cotant, 17 Vet. App. at 
132, citing Vanerson v. West, 12 Vet. App. at 261.  

The law provides that, notwithstanding the provisions of 
38 U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 
1112, 1113 of this Chapter shall be applicable in the case of 
any veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
2002).  

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).  

In this regard, the Federal Circuit has held that a corollary 
to the Secretary's definition of "disability" in 38 C.F.R. 
§ 4.1 is that an increase in disability must consist of 
worsening of the enduring disability and not merely a 
temporary flare-up of symptoms associated with the condition 
causing the disability.  Davis v. Principi, 276 F.3d 1341, 
1344 (Fed. Cir. 2002).  The Federal Circuit stated: 
"[e]vidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis, 276 F.3d at 
1345; see Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 
1994) (Court held that 38 U.S.C.A. § 1153 requires some 
increase in the severity of the preexisting condition 
causally related to military service).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b).

In a statement received in July 2000, the veteran indicated 
that prior to his service in the Army he had tried to join 
the Navy but was turned down because of high blood pressure.  
He further asserted that he had high blood pressure upon 
entrance to the Army.  He argues that is pre-existing 
hypertension worsened as a result of his active military 
service.  

As for service treatment records, a December 1951 service 
induction examination showed a blood pressure reading of 
148/90, and an October 1952 service induction examination 
showed a blood pressure reading of 150/84.  The veteran's 
September 1954 service separation examination showed a blood 
pressure reading of 148/(unreadable).

The initial question is whether hypertension was noted at the 
time of examination for entrance into service.  

The December 1951 and October 1952 service induction 
examinations did not note or state that the veteran had 
hypertension.  As such, the Board finds that the presumption 
of soundness at entrance attaches.

As discussed, to rebut the presumption of sound condition 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  The requirement of 
an increase in disability in 38 C.F.R. § 3.306(b) applies 
only to determinations concerning the presumption of 
aggravation under 38 U.S.C. § 1153 and does not apply to 
determinations concerning the presumption of sound condition 
under 38 U.S.C. § 1111.  38 U.S.C. § 1111 requires VA to bear 
the burden of showing the absence of aggravation.  In this 
case, the Board finds that the presumption of soundness on 
entrance to service as to hypertension is rebutted by clear 
and unmistakable evidence of record.

The veteran has indicated that he had high blood pressure 
prior to service.  A March 2004 VA examiner, after reviewing 
the veteran's available service medical records, essentially 
stated that the veteran had hypertension at the time of his 
entrance to service.  He stated that a systolic blood 
pressure of 150 was not called hypertension in 1950s.  
However, by current standards, it was observed that the upper 
systolic limit for hypertension is 140.  The examiner 
therefore concluded that the veteran would have been 
diagnosed as having hypertension at entrance and discharge.  
Further, in a 1959 private discharge summary (a record that 
was not associated with the claims file at the time of the 
December 2006 Board denial), the veteran's private physician 
indicated that the veteran "had high blood pressure known 
since 1952 when he was inducted into the army."  The Board 
can not find an opinion from any health care professional 
stating that the veteran had no pre-existing hypertension 
prior to service.  In view of the foregoing, the Board finds 
that competent evidence of record clearly and unmistakably 
shows that the veteran had hypertension prior to service.  38 
U.S.C.A. § 1111.  Again, the veteran does not argue the 
contrary.

The Board must now determine whether chronic aggravation of 
the pre-existing hypertension occurred during service.

The Board observes that the veteran has long maintained that 
following his separation from active duty he served in the 
inactive Reserves until 1958, when he was discharged due to 
hypertension prior to the termination of his eight year 
obligation of Reserves service.  Although no medical or 
personnel records from the veteran's service in the Army 
Reserves are of record, the veteran's DD 214 does reflect 
that he was transferred to an Army Reserves artillery unit 
following his September 1954 discharge from active service.  
A December 2002 letter from the veteran's private physician 
(E.L.L., M.D.) revealed that the physician had treated the 
veteran for hypertension since 1958.  The aforementioned 
private treatment record from 1959 supports this finding.  
That record shows that the veteran was admitted for essential 
hypertension with a blood pressure reading of 165/90, that 
the veteran provided a history of high blood pressure in 
service, and that he had been combating problems with his 
blood pressure since that time.  In short, it appears that 
the veteran sought treatment for his hypertension during 
service or shortly following service, and this is not a case 
where the absence of treatment until years subsequent to 
service may be considered as a factor in rebutting any 
presumption of aggravation.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In a March 2004 VA hypertension examination report, a VA 
physician essentially stated that the veteran's hypertension 
was aggravated by his military service.  He opined that it 
was "more likely than not" that the veteran's pre-existing 
hypertension was aggravated by his spending 15 months along 
the Korea Demilitarized Zone (DMZ), which included being in 
an artillery unit and tasked with carrying 96 pound 
projectiles.  The March 2004 VA physician's opinion was based 
on examination of the veteran and a review of his available 
service medical records, and contained a rationale for the 
opinion.

As a VA physician has essentially indicated that the 
veteran's hypertension did worsen during service (the Board 
observes that no contrary opinion is of record), and as it 
appears that the veteran sought treatment for his 
hypertension shortly following service, the Board finds that 
there is clear and unmistakable evidence of record showing 
that the veteran's pre-existing hypertension did not undergo 
a permanent increase in severity in service.

In view of the foregoing, and resolving doubt in favor of the 
veteran, the Board finds that competent evidence of record 
shows that the veteran had hypertension prior to service that 
was aggravated by service.  38 U.S.C.A. § 1111.  Accordingly, 
service connection for hypertension, on the basis of 
aggravation, is warranted.


ORDER

Service connection for hypertension, on the basis of 
aggravation of a preexisting disability, is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


